Citation Nr: 0101452	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-17 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
varicose veins, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.

This case has returned to the Board of Veterans' Appeals 
(Board) following a remand dated in August 2000.  This appeal 
originates from a decision dated in November 1997 by the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  

In this case, at his video hearing before the undersigned 
member of the Board in December 2000, the veteran reported 
receiving treatment for his service-connected varicose veins 
at the Durham, North Carolina VA Medical Center (VAMC) 
starting in 1998.  He indicated that while he had copies of 
some of the records, he did not believe they were complete 
and requested that VA obtain all relevant records from that 
facility.  In this regard, the Board notes that VA has a duty 
to obtain records of VA treatment of which it has been made 
aware.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

The Board further notes that the veteran reported that he was 
receiving Social Security Administration (SSA) benefits in 
part as a consequence of his service-connected varicose 
veins.  The SSA records may be relevant to the pending appeal 
and as such must be associated with the claims file.  See 
Baker v. West, 11 Vet. App. 163 at 169 (1998); Hayes (Gerald) 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992). 

In an effort to ensure due process, this case is REMANDED for 
the following action: 

1. The veteran should be asked to provide 
a list of all medical treatment that 
he has received for his varicose veins 
since 1998.  The RO should make 
arrangements to obtain all records not 
previously associated with the claims 
folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity 
to obtain the records.  The RO should 
also make sure that all records of any 
relevant VA treatment are obtained to 
include the records of treatment of 
the varicose veins at the Durham VAMC 
starting in 1998.  All records 
obtained should be associated with the 
claims folder.  All relevant records 
maintained by SSA should also be 
sought.

2. The RO should review the entire file 
and undertake any action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
If deemed necessary, an examination 
should be conducted and a medical 
opinion should be sought to ascertain 
the current level of disability 
attributable to the service-connected 
varicose veins.  

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

4. Thereafter, the RO should re-
adjudicate the claim for an increased 
disability evaluation for varicose 
veins.  The RO must consider all the 
evidence of record, including that 
obtained as a result of this remand.

5. If the benefit sought remains denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
time to respond.  Thereafter, and in 
accordance with the current appellate 
procedures, the claims folder should 
be returned to the Board for 
completion of appellate review, if in 
order.  The veteran need take no 
action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


